DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a request for continued examination (“RCE”) filed 1 July 2021, on an application filed 29 April 2019, which claims domestic priority to a provisional application filed 21 June 2017.
This Application is being reviewed under the TrackOne examination program.
Claims 1, 14 and 20 have been amended.
Claims 1-29 are currently pending and have been examined.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1 June 2021 has been entered.


Information Disclosure Statement

The information disclosure statements (IDS) submitted on 9 July 2021 and 4 August 2021 have been considered by the Office to the extent indicated. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, 11, 13, 14, 16 and 18-25 are rejected under 35 U.S.C. 103 as being obvious over Breeland et al. (U.S. PG-Pub 2002/0188478 A1), hereinafter Breeland, in view of Karras et al. (U.S. PG-Pub 2002/0143574 A1), hereinafter Karras, in view of the screenshot from the YouTube video of the iTero Element Orthodontic Patient Video (published 4 April 2016, full video available at https://www.youtube.com/watch?v=Ca69CuWqHCw), hereinafter iTero, further in view of Shakes et al. (U.S. PG-Pub 2014/0052661 A1), hereinafter Shakes.

As per claims 14, 16 and 20, Breeland discloses a system and method comprising: 
receiving, via a web portal or mobile application, an appointment with a … intraoral scanning site, the … intraoral scanning site comprising ... an intraoral scanner configured to conduct an intraoral scan of a mouth of a user ..., the appointment comprising a second location (Breeland, Fig. 4 #230-234 discloses a patient using a web portal to make an appointment request based on a professional’s location to have an intraoral scan of their mouth, see paragraphs 53 and 57.); 
sending, from an appointment management system, a confirmation message confirming a scheduling of the appointment (Breeland, paragraph 13),
conducting, using the intraoral scanner, the intraoral scan of the mouth of the user at the … intraoral scanning site, the intraoral scanner generating three-dimensional data of the mouth of the user (Breeland, Fig. 4 #234 and paragraphs 53 and 57.); and 
manufacturing and sending a plurality of aligners produced in accordance with a treatment plan, the treatment plan being generated by a treatment plan computing system and approved by a dental or orthodontic professional, the treatment plan being generated based on the three-dimensional data of the mouth of the user, the plurality of aligners being specific to the user and configured to be administered in a predetermined sequence to reposition one or more teeth of the user in accordance with the treatment plan (Breeland discloses a treating professional reviewing and approving a treatment plan using a computer system, see Fig. 5 #288-308 and paragraph , and then a sequenced plurality of aligners specific to the user’s mouth and plan are manufactured and sent to the user for treatment, see #294 and paragraphs 59, 64, 69 and 70.);
a fabrication system comprising: one or more fabrication computing systems configured to receive data corresponding to a treatment plan based on the three-dimensional data; and thermoforming equipment (Breeland, Fig. 8 and paragraph 69, note that vacuum molding machines are thermoforming equipment, see the Wikipedia entry on thermoforming.); 
the schedule of appointment times being established for the  resources and received by the appointment management system, and wherein the appointment management system is configured to schedule the appointment based on the schedule of appointment times (Breeland discloses a system that receives a resources appointment availability, such as a professionals availability, and then schedules appointment times based on that availability.).

Breeland fails to explicitly disclose: 
a vehicle or bus associated with a first location configured to travel, equipped with a scanner transported to a second location to scan a user in the vehicle; and
wherein the generated three-dimensional data is visually represented on a display in a field of view of the user during the intraoral scan; and
wherein the mobile intraoral scanning site operates at the second location for a limited time period corresponding with a schedule of appointment times for the user and other users.

However, Karras teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide a vehicle or bus associated with a first location configured to travel, equipped with a scanner transported to a second location to scan a user in the vehicle (paragraph 3) and wherein the mobile intraoral scanning site operates at the second location for a limited time period corresponding with a schedule of appointment times for the user and other users (Mobile system is operative to scan a plurality of patients at a second location, see Fig. 7 and paragraph 59: “Mobile imaging unit M1 may examine patients at healthcare facility H1 and perform, for example, CT scans of patients..”. System provides mobile imaging unit according to patient schedules, see paragraph 33.) in order to “reduce patient overflow problems by providing healthcare facilities with additional resources for patient examination” (Karras, paragraph 2).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the healthcare appointment scheduling and service system of Breeland to include providing a vehicle or bus associated with a first location configured to travel, equipped with a scanner transported to a second location to scan a user in the vehicle and wherein the mobile intraoral scanning site operates at the second location for a limited time period corresponding with a schedule of appointment times for the user and other users, as taught by Karras, in order to realize a healthcare appointment scheduling and service system that can “reduce patient overflow problems by providing healthcare facilities with additional resources for patient examination” (Karras, paragraph 2).

As indicated, Karras discloses a mobile scanning system. Neither Breeland nor Karras discloses wherein the generated three-dimensional data is visually represented on a display in a field of view of the user during the intraoral scan. However, iTero teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing wherein the generated three-dimensional data is visually represented on a display in a field of view of the user during the intraoral scan (iTero, page 1 discloses a user wherein the generated scan data is in the field of view of the user during the scan.) in order to provide patient real time information concerning their health.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the healthcare appointment scheduling and service system of Breeland/Karras to include wherein the generated three-dimensional data is visually represented on a display in a field of view of the user during the intraoral scan, as taught by iTero, in order to realize a healthcare appointment scheduling and service system that can provide a patient real time information concerning their health.

Neither Breeland nor Karras nor iTero disclose displaying a list of predetermined scheduled locations as options for the user to choose from for scheduling an appointment. However, Shakes teaches that it was old and well known in the art of electronic communications at the time of the invention/filing to provide a list of predetermined scheduled locations as options for the user to choose from for scheduling an appointment (Shakes, Fig. 2) in order to provide a configurable, customer focused method of providing a service to a user.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the healthcare appointment scheduling and service system of Breeland/Karras/iTero to include a list of predetermined scheduled locations as options for the user to choose from for scheduling an appointment, as taught by Shakes, in order to realize a healthcare appointment scheduling and service system that can provide a configurable, customer focused method of providing a service to a user.

Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 1-4, 6-8 and 11, Breeland/Karras/iTero/Shakes discloses the limitations in these claims, as indicated in the rejection of claims 14 and 20, discussed above, for at least the same reasons as indicated above. Shakes also discloses the second location being among the scheduled locations, wherein the scheduled locations are based on a schedule established for the vehicle, and wherein the list of predetermined scheduled locations are displayed as options for the user when the mobile intraoral scanning system is at another location other than the second location (Shakes, Fig. 2.).


As per claims 9, 13, 18, 19 and 21-26, Breeland/Karras/iTero/Shakes discloses claims 1, 7 and 
9. 	wherein the appointment management system is further configured to: schedule the appointment in accordance with the request (Breeland, Fig. 4); generate a message for the user, the message comprising a confirmation confirming the scheduled appointment; and send the message to the user (Breeland, paragraph 13.); 
13. 	wherein the second location comprises an address entered by the user (Breeland discloses the user identifying the treating professional at a given address, see paragraph 53.);
18. 	wherein the mobile intraoral scanning site is implemented as a pop-up location in operation for the limited time period and during extended hours (Karras discloses the mobile intraoral scanning site, shown above; Torres dispatches the mobile medical platform to the requested location to see the patient, which would be a limited time period, see Sheet 2 of 4. As the site is mobile, it is available for extended hours as it is not available at that location normally. Further, it is the Office’s position that the method of the claim is performed the same whether the site is operated during business hours, after hours or any hours as the limitation during extended hours as this limitation amounts to mere design choice. Further, it does not functionally distinguish the method of the claim from the cited prior art.); 
19. 	wherein a time associated with the appointment is within the limited time period (Karas, pargraphs 33 and 59, and Fig. 7.); 
21. 	wherein a simulated movement of teeth of the user based on the generated three-dimensional data is visually represented on the display and shows a starting position and a simulated final position (iTero, page 2 discloses a starting and final display of teeth movement of the user); 
22. 	taking a photograph of the mouth of the user before or after the intraoral scan of the mouth of the user (Breeland, paragraphs 53 and 155 takes photographs of the user’s mouth; paragraph 57 takes images of a patient’s mouth, which is used to create the treatment plan.); and
determining compliance check information based on the photograph, wherein the photograph is taken before initial treatment begins (Patient compliance information is based on the treatment plan, which is based on the photographs/images taken from the patient before initial treatment begins, see paragraphs 57-59, 71 and 157-162 where the user submits a mid-course correction form through the user interface based on the treatment plan, Figs. 15-18. NOTE paragraph 157: “In instances where clinical results deviate from the original treatment plan such that the aligner(s) no longer fit, a Mid-Course Correction is necessary”; accordingly, mid-course corrections may be required due to patient compliance issues and are determined based on the original treatment plan, which is made based on the photographs.);
23.	wherein the limited time period is a day, a week or a month (Shakes discloses a limited time period of being of several hours. The difference between the time period being a day or several hours merely amounts to a design choice as the claims would be performed the same regardless of whether it is directed to a day or several hours. Further, it does not functionally distinguish the method of the claim from the cited prior art.); 
24. 	prompting the user to pay or set up a payment plan during the appointment (Breeland, paragraphs 41-43. It is the Office’s position that it is old and well known in the health care arts to take payment during an appointment.); 
25. 	receiving authorization from the user to fast track manufacturing of the plurality of aligners based on receiving a payment or an initiation of a payment plan, wherein the fast tracking of manufacturing the plurality of aligners occurs without receiving authorization of the treatment plan from the user (Breeland discloses accepting payment information, paragraphs 41-authorization of the treatment plan, as the user never explicitly reviews and approves the finalized treatment plan in Breeland.); and
26.	wherein the request is for an appointment at a second location, wherein the second location is not a location where the vehicle is at when the appointment is made by the user (Shakes, Fig. 2.).


Claims 5, 15 and 27-29 are rejected under 35 U.S.C. 103 as being obvious over Breeland/Karras/iTero/Shakes, further in view of "Startup Story and Hiring Help from SmileDirect Club Founder Doug Hudson" on relode.com, published 11 August 2015, hereinafter SmileDirect.

As per claims 5, 15 and 27-29, Breeland/Karras/iTero/Shakes discloses claims 1, 14 and 20, discussed above. Breeland also discloses:
5. 	wherein the approval is received … (Breeland, Fig. 5 #290); 
15. 	wherein the plurality of aligners are sent directly to the user (Breeland, aligners are sent to the clinician to give to the patient, see paragraph 70 and Fig. 13; see paragraphs 15, 45 and 55 where supplies are shipped directly to the patient. Given the system of Breeland that ;
27, 28.	wherein the plurality of aligners are sent directly from a location associated with the fabrication system to the user ... (Breeland, aligners are sent to the clinician to give to the patient, see paragraph 70 and Fig. 13; see paragraphs 15, 45 and 55 where supplies are shipped directly to the patient. Given the system of Breeland that discloses sending aligners to a clinician to be sent to a patient, as well as shipping supplies directly to a patient, it would be obvious to one of ordinary skill in the art to arrive at a system that ships aligners directly to the patient. FURTHER, the clinician location would also be associated with the fabrication system, as it receives supplies from it.).

Breeland/Karras/iTero/Shakes fails to explicitly disclose:
5. 	plan is approved without the dental or orthodontic professional having physically seen the user in person;
15.	patient is serviced without the dental or orthodontic professional ever having seen the user in person;
27, 28.	patient is serviced without the user ever having physically seen a dental or orthodontic professional in person that approves the treatment plan of the user; and
29.	wherein a dental or orthodontic professional is not physically present on the vehicle when the intraoral scan is conducted.

However, SmileDirect teaches that it was old and well known in the art of healthcare 

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the healthcare appointment scheduling and service system of Breeland/Karras/iTero/Shakes to include wherein the approval is received without the approving dental or orthodontic professional having physically seen the user in person, as taught by SmileDirect, in order to provide a teledentistry aligner system. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claims 10 and 17 are rejected under 35 U.S.C. 103 as being obvious over Breeland/Karras/iTero/Shakes, further in view of Vining et al.(U.S. PG-Pub 2006/0173708 A1), hereinafter Vining.

As per claims 10 and 17, Breeland/Karras/iTero/Shakes discloses claims 7 and 16, discussed above. Breeland/Karras/iTero/Shakes also discloses:
10. 	wherein the appointment management system is further configured to create 

Breeland/Karras/iTero/Shakes fail to explicitly disclose:
10. 	… verify the second location is within a predetermined radius from the first location; and
17. 	the provider has a predetermined radius within which it operates.

However, Vining teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide a system to 10. … verify the second location is within a predetermined radius from the first location; and 17. the provider has a predetermined radius within which it operates. (Vining discloses a mobile services provided in a geographic area, which would be covered by a predetermined radius, where a provider only provides services in that area, see paragraphs 45 and 48.) in order to provide services to patients at locations remote from medical offices.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the healthcare appointment scheduling and service system of Breeland/Karras/iTero/Shakes to include:
10. 	… verify the second location is within a predetermined radius from the first location; and
17. 	the provider has a predetermined radius within which it operates;
as taught by Vining, in order to provide services to patients at locations remote from medical offices. Moreover, merely adding a well-known element into a well-known system, to 


Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Breeland/Karras/iTero/Shakes, further in view of Vargas et al. (U.S. PG-Pub 2016/0034871 A1), hereinafter Vargas.

As per claim 12, Breeland/Karras/iTero/Shakes discloses claim 1, discussed above. Breeland/Karras/iTero/Shakes disclose the vehicle with a scanner, as shown above. Breeland/Karras/iTero/Shakes fail to disclose a mobile kiosk.

However, Vargas teaches that it was old and well known in the art of electronic communications at the time of the invention/filing to provide a mobile kiosk (Vargas, paragraph 41), because to do so would provide an effective route of deploying services and information to customers.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the healthcare appointment scheduling and service system of Breeland/Karras/iTero/Shakes to include a mobile kiosk, as taught by Vargas, in order to provide an effective route of deploying services and information to customers. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).
  

Response to Arguments

Applicant’s arguments filed 1 June 2021 concerning the rejection of all claims under 35 U.S.C. 103 have been fully considered but they are moot in view of the new ground(s) of rejection, specifically with reference to the new reference, Shakes, as necessitated by amendment, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Breeland, Royal, iTero, Karras, Shakes, SmileDirect, Torres, Clapp, Urakabe and Vargas, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Actions (1 April 2021, 9 November 2020, 15 January 2020 and 15 October 2019), and incorporated herein.

Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
25 October 2021